PER CURIAM
Defendants were convicted of manufacture of and conspiracy to manufacture a controlled substance. Defendant Ousley was also convicted of possession of a controlled substance. They appeal only their convictions for manufacture of a controlled substance, ORS 475.992(1)(b), arguing that they were entitled to judgments of acquittal. The state concedes error, and we agree.
The stipulated facts show that defendants purchased and had in their possession items that they believed were destined for use in the manufacture of methamphetamine. However, as the state concedes in its brief, those facts do “not contain evidence showing that defendants could in fact have created methamphetamine with those items. That is, the stipulated facts did not explain the significance of those items to the process by which methamphetamine is made.” This case, thus, is unlike State v. Brown, 109 Or App 636, 820 P2d 878 (1991), rev den 313 Or 210 (1992), where we affirmed a conviction for the manufacturing of a controlled substance because the defendant possessed “precursor chemicals, laboratory equipment, formulas and other materials necessary to produce methamphetamine.” Id. at 645.
Convictions for manufacture of a controlled substance reversed; otherwise affirmed.